                                                 Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20
                                                                     t   of
                                                                                                     Page 1 of EXHIBIT
                                                                                                  GOVERNMENT   8 PageID #: 361
                                                                              F                                                      ine                                  Io   Ii
                                                                                                                                             I       f

                                                                                                                                                             Kp




                                                                                                                                         rn              if
                                                                                                                                                                      prohibited                          by            Federal                       oi State lais                            The                 information                                    ott
                                                                                                                                                                                           a        111'en             rm                certil               in        iolation Of                        I   lie          Gull            oil                   trol          et           IS       t


                                                                                                                                                                                 nent               and or                         tip
                                                                                                                                                                                                                                            to       a    S2_50 000                    fine



            Read                   tile          Noticm              fivstruction                             and           Definitions                                   on    this       form                         Prepare                       in       oriainal                   onll           at the licensed                                          premises                    Pliceiv edjrett
            include
                                                                                                                                                                                                      gim show
                                                                                                                                                                                C
                                            hll ijie         ss                                                                                              a
                                                                                                            conductedfitm                                             qualijili                                                                 or eventin                      the           same             State              iii       which                        the                                               is

            hicateell                       uniess           file        transaction                         qualifie                under                        18                                922 c                          All          entries             naust             be        handiN ritten                                   in           ink              PLEASE PRIN'L
                                                                                                                                                 Section                            A          Must Be Completed Personall                                                                                                 Bi     1 i-misferee                                               er
                                                                                                                                                                                                                                                                                                                                                                                    Btl
                                                                    Bu         er's            Yu   H       I      me       11f'eece         LI              l        I   ll c cwieraiu                            w              b ilhlleoilh
                                                                                                                                                                                                                                    I                               I   vcort             1   10                   alkv            th                                                                                                   1Uj1                 lVC0i't1   A    UN
                                                                                                                                S       fl       HIJ                                     f irst           Name




                       uurr nt                             t ac                                                 md AddrcII                                   I             S        Postal                    abb             reN iations                                                                          e Ca
                                                                                                                                                                                                                                                                   are          acceptabl                                               n   not                   be      a     poJ           office           box




                       P       I    Le           ot



               S                       tt        and Stat




                       Social                      ec                                                                                                                                                           RICIvil'i                       aliwj
                                                                                                                                                                                                                                                                                                          j U e'Petl 0                              11   11       111121




                                                                                                                                                                                                                                                                                 Ill          Wit         li ll                  fi i       1L'1                   Iii    I i




                                                                                                                                                                                                                ethiticitv                            select            one            or       more                       race                              0             11 will




                                                                                                                                                                                                                       s     La         Na      t         e        F
                                                                                                                                                                                                                                                                   L    J
                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                Black               or             frican                   Amci-icaii


                                                                                                                                                                                                                                                                                Nalkefla ka

                                                      il
                                                                         M      I   P L Q UU                                       c1leckim                                or n11-killu                            ye                       or       no             in       tile         bows                     to       the         riLh
        3                                                                                                                            orthe
                                                                                                                                                                                                                                                                                                                           oil     are               it                                                                                            if        ou
                   areacquirin                                       tile           firearims                                           alfol'anotherperson                                                                             Ifiou                  are not                 theactual                                 transfereel                                                                                                           transfer
               the                     firearni s                    to             oil           ECe11                                                  it       re I          ic kit
                                                                                                                                                                                                      uj               I relmired fire I                                 I'll    I            e en             I   I   i   11 T                                   f       it    I
                                                                                                                                                                                                                                                                                                                                                                                    I   j         I   It j        I   iE   i   To                  t    cr
                                       mil            po                      it         e17                                                                                                   lor            Omli'm                                it         I



        I          AY                                 11ild r                                                          1to                       n       in               im        court                 1   it       a      f    eon          N         or an              orhcr              c   ri   me 1I                              h   ik h

                                            Ij     a                                                                                   1 lfw                  I
                                                                                                                                                                      1w            i                              j




        2          1   LI                                  2 r       nl Ii               k                                  ilil         kuq                      e       f a    M om                         io         111             3tncr                crinic            ror             hich                   th 2

                   111     1       1    1   ln 2            ca r     2    n          I                                                                                     CMLJIL e                   111cludhiL                                P         hation                 lScc                                              il                             0e


                                            4u     a        11i im                  1 eml                                                                                                lew         011                                             0
                                                                                                    Iiiii




                                                                                                                                                                                                                             tee            1




    C                                       11        111    IMIJA            t'Ll                              Or                     d             ti               tami           I
                                                                                                                                                                                         lana         ol           an               deircIsant                           riniulant                             narc0liC                     di           I   ij          Or     im om r
               N        arning                               1-110       usu or                possuoion                        if      illarijuana                                  remains                             11111 111                  rul       under Federal                                    I'm               ret ardiess otN81iether                                                     it   hits   been                                      or
                                                                                                                                                                                                                                                                                                                                                                                                                                             legalized
               decriminalized                                            For         medicinal                       or recreational                                                                                              tile          state               here                            reside
                                                                                                                                                                                purposes                               ill
                                                                                                                                                                                                                                                                                     IN
                                                                                                                                                                                                                                                                                          Ott


               lfii                 c       01                                             dpAlic lt
                                                                                         Lii                       d    a       a      111 f 11tal                        CL   1e ti           C2
                                                                                                                                                                                                     0 R hx                             e           ott       er         been                 com         in       mcd             to           1        111




               I       1i                        ou        1 CIn     dihJVL 2j                              frol L the                                            ForcL                   Under dishonorable                                                            condition

    h                                       II         Uhjc              if     I                           ordcc       r 2tram                                                                                                                                          or threat ninil                                     our                                         j fI1          It




               1
                                             OU               T      Oce2i           COON icted                      In     In                                                                        11eanot                           Crime                 of   donlc            tic                  itfl              nce


                                            ntj                                                               hcc       k    Li          i7loiz                       111al                          il       aplmlic                       ih C              aiioim o                              th                 1   i
                                            nited            StLit              i'Amcria                           t        5      1
                                                                                                                                                         i



                                                                                                                                                                               Other Countr                                             Countries Spccil'l



                                                                                                                                                                                                                                                                                                                                                                                                                                                                              s   No
I
                                                                                                    tj'j      Cj       iff           1nited                           States citizensh PL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            117

    I   2C                              Are                 ou     an     aii-ni
                                                                                               ifle-aflY               nu    unhw MIN                                      in       the        United                         States




i       2A2                             il e                       do                      tall              ithin                       f   the              exceptions                              stated                       in       the           instructions                                                                                                                                                                                         N

                                                                                                                                                                                           dinission                                number                     AR l 1S IS                                          oi        194
                                                                                                                                                                                         TransfereeBuver                                                           Continue                     to        Next                   Paae
                                                                                                                                                                                                                                                                                                                                                                                                                                    r   F               4
Pa e               I                                                                                                                                                             STAPLE                                 IF          PAGES BECOME                                                     SEPARATED                                                                                                                 PC           i od   Cjctobc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000015
                           Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 2 of 8 PageID #: 362
        I       cerdift         that           anstiers              in    Section           A        a re   true            coy rect                    a   nd complete                            I   ha e         read in           I understan                          I    lie       Notices              I
                                                                                                                                                                                                                                                                                                                    nstructions                         and     Definitions        on        ATF         Foi-m
                                         mi
        4473               1   understand              that      answering yes                               to question                     I       I   a     if   I   am          not        the actual                 transferee buNeris                                     a    crimepunishable                            as        a    felony             underFederal                   laN       and

        may            also      iioliteState               and or           local         IaNi         I    understand                      that              i
                                                                                                                                                                    person                Nho           answers               ies            to    a
                                                                                                                                                                                                                                                           nN     ofthe           questions                 I   Lb       through                    I   U    and or f1b through 12 c
        is      prohibited               from purchasing                        or receiving                  a     firearm                      I       understand                       that a             person            Nho ansi ers                           yes to                question                12 d l           is    prohibited                   from     receiving               of


        possessing a                   firearm            unless the pet-son                           anst        ers             ves           to
                                                                                                                                                             question               12A 2                and         provides                the    documentation                                    required           in    18c               1       also    understand          that              making

        ao            false      oral or NNritten                statement                   or exhibiting 11IN                              false             or       In   isrepresented                           idenrification                             ith
                                                                                                                                                                                                                                                                      respecr               to       this       transaction                    is       a   crime punishable                      as a

        rellon             under         Federal          Jav and               ma           also       Niolate State                       and              or local IaNN                      I       further           understand                        that       the repetitive                       purchase                 of firearms for the                         pin-pose              of

        resale for Ih elihood                          and       profit            withouta                 Fed kal                firearms license                                 is    i         iolation             of     Federal IaN                            6'ee              InstruelionNfior                       Quevion                        14

                                                                                                                                             2
                                                                                                                                                 on B                   Must Be Completed                                           Bi       Transfet-or Seller


                                                                                                                                                                                                                                                                                                                                           01           c   elll



                                                                                                                             Firearm                                          vC         civclt




            ISUirhl             AL11110rit           and     T pe          of      iden                                                      unlhel                      or                                       oil




                U
            S
            8h         Supplell-lental                Gm ernment                          Jied          Do unicivaiioll                                  fil'1110111t L LItION                                     10111'W         f 1L        17W           11Wl

                       Ollcvlim               i bj

    IC                 UCoptioil                                                                                  Prohihition                                H-thc                                                                                                          lo       12 11                                6-ror                             jl-iu       I-Ccon     11c
                                                                                                                                                                                                                                                                                                                                                                                              tp o
                       dOCLfflle 11 160i                                                                           10the            11170110-1tiOll                     111111       itiach              aci rl           todii               11            Forn            14               i




                               Questions              1920 oi-21                          MustBeCompleted Prior-loThe                                                                          I-ransferOf fhe Fireartins                                                        t whj Jrj                                   tof         I
                 I     Date        lie    tnlnsfctvt             s                         identir           im-t           incol-Toation                      it                                                         I
                                                                                                                                                                                                                               Q   1    Th                  1     1    it        L ta                                        lumhel

                       tran In lted            to     NICS           Ir     tile     al-II       ropliatc          St ite           ai_lcnc




    I       QC         111C
                                 I-Cvonsc            illitiall                                                                                                      pjltoprrll                                            10A The                  1011m

                       LlLellc                                                                                                                                                                                                                                                            Co
                                                                                                                                                                                                                                                                                                                                                                                     ertunl d

                                                                               Th         IN-L    LI0111     t      H1111          CI

                                                                                                                                                                                                                                             M CeilC
                                                                                                                                                                                                                                                                                                                                     3

                                                                                                                                                                                                                                                                                     ZI     prt d_d                 A   i0lin                                      1i

    I       0 12       1       00111 I'Ll
                                                                                    After         dit       hrc u-m            ti                                                   the                           in-1   rl SJ 1011 c             I                              td       froirt       I                     th          jI-tj1j-itj           6L1u1    L qo ILnjt on
                                                                                                                                                                                                                                                                           7



        10             Theiwme iij                     Mrad               iticutific                               111'er          of       lie          N I        I                                    10plitq lb                          P                                 ol    1    H      I                                                                                       f
                                                                                                                                                                                                                                                                                                                                                                                              0t
                                                                                                                                                         63                                         tu e                V4
                                                                                                        e
                                                                                                                                             j




                                                                                                                               i    lIack roLMd                                                     11    omjfletcd                  dunn_r                 tjl       M              tippro11                                   il        th            lmdiiduLd          A                 ii   i   Cci

                                                                                                        d    on         the                                                                                          iS L
                                                                                                                                                                   FALijipjicatwn

            I         i-I         No NIC                                             qUil-cd                                                                                 tlil        21    11LA      1    t    11id       oct-mil                           t11        SI_Lit


                                  11     zM L 111 Nrlpu                                           f
                                                                                                      LT     117 1f 1L             liftil                      OL                             211

        ls uinu                State             Perm
                                                                                                                    I
                                                                                                                            Dat         of                                    i 1    j                                          i                      I    L
                                                                                                              Section                  C             Must Be Completed Personall B                                                                           Tran               feree'Bul               er


I       r       the    transfI           of   tile    fircanot                  LaLes plqce                  oll        a    difter nt                   Ii         FFOn            the        dat           that the              trall'I         ree          hu                                              ton          dl                                            el    rnust        t o1I1P Ct2

Section                        G immediatek                  prior         t       tile    tr lnsfer of                 tile                                             v           In       wlil                             0Z            tion           22        W11        13

I           certify             that     mN answers                   to     the          questions                in        Section                 A       of this           form             are          still       true          correct                    and           complcte

                    Transferee                 BlIVel S              SiLfl-ItLffe                                                                                                                                                                                                                                                                                        ation    Dite




                                                                                                                                                             ransferor Seller Continue                                                 tit    Next Paue
                                                                                                                                                                                                                                                                       I

                                                                                                                                                             PLE         IF         PAGES BECOME                                        SEPALRALVED



Pa e




                                                                                                                                                                                                                                                                                                                                                                                US00000016
                                    9

                                  DCase 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 3 of 8 PageID #: 363
                                                                                     Section               D                Must Be Completed By Transferor                                                                 Seller             Even                If        The Firearni s                            is    Not Transferred

                                                                 2 4                                                                                                                                                                                 26
                    flUfacturer                  and                                                                                                Model
                                                             importer                                                                                                                                                                  Scrial           Number                                                                             TN ve            See            histriwtion                                Caliber         cir


           manitfilcillrer                        and            importer are chf                                                                       s Znate             b                                                                                                                                                                   fi tr        Queytion                   2   7    j                      Gauae
                            the    R-1                lmik        i    inchide                both         i




         4

         REMENDER                                     B          the        Close              of    Busi                             Complete                 ATF Form 3310 4                                     For         Multiple Purchases                                                of    Handguns Within                                                 5   Consecutive                       Business Davs

     29          Total       Number
                             mo              thrue etc
                                                            of Firearms Transferred

                                                                                Do                                 numerals
                                                                                                                                      W ease            handirrite               hl 171 1               IM 17c C              C                      30                 hock                if
                                                                                                                                                                                                                                                                                                 any        part       of        this transaction                               is      a   pa         n    redemption
                    mic                                                                  not        use
                                                                                                                                                                                                                                                                             F-1          Line        Nurnber s From Question                                                        14          Abo e
     3    1      For Use                by        Licensee                       See          histi-tictionr
                                                                                                                                     1 or    Question               31                                                                               32                 Check              if    this       transaction                         is     to         facilitate            a    pri       ate                     transfer
                                                                                                                                                                                                                                                                                                                                                                                                                 Pirt
                                                                                                                                                                                                                                                                                         6ce          i Wrtictions                         fiw Qzles tion                       32

     33          Trade            corporate                      name and                      address                      of transferor                                  nd     Federal                      Firearm License                          Number Ohf l coniam                                                 Lit        lea                                                                            diczil    S




                          FF1                                                                                          tHandstal

                                  FPq4 z
                                    I                                  I



                                                                           CU

                                    VVI
                                                                                                                                                                            Y61                y
                                                                                                                   The Person Fransferrinu The Firearm s Must Complete Questions 34-37
                                                           For Denied Cancelled                                                      Transactions                         the    Person                        Who Completed                                  Section                     B      Must Complete Questions 34-36

     I   certift          that          1         1    have            read           and         understand                         the     Notices          Instructions                          and        Definitions             on        this     XTF Form 44 73                                    2      the information recorded                                                  in      Sections          B and         D      Is



     trite correct                  and complete                                  and         3      this           entire            transaction              record            has been                     completed            at
                                                                                                                                                                                                                                           nu       licensed                   business               premises               licensed                             premises                  includes business

     teunporat-UN                 conducted                           from           a   qualif Ing                     gun          shm          or    eN   ent     in    the   same                   State    in     N   hich       the         licensed                  premises             is
                                                                                                                                                                                                                                                                                                           located               unless               this        transaction                    has       met     the

  requirements                          of IS    USC                         922 c                Unless                this         transaction              has been           denied or cancelled                                   I   further                 certitx           oil        the basis          of                  1        the transferec's buyer's
                                                                                                                                                                                                                                                                                                                                                                                                              responses              in

  Section                A and              Section C                      if
                                                                                 applicable                         2 my               veritication               of the identification                           recorded                 in      question                    18    and          m         ri-verification                            at the time of transfer ij'Seedon                                             C
  owi eompleted                                  and        3         State          or      local        law applicable                           to   the firearms business                                      it   is
                                                                                                                                                                                                                             rn        belief           that            it    is   not unlaisful for                         me            to   sell          MIN           er transport                    or otherwise

 dispose of the                         firearms                       listed            on    this       form                  to the person                identified          in         Section             A
  1-4            Transforor's Sol                                                                                                                            Transforor's'Seller t                                                                                                            Trails
                                                                                                                                                                                                                  Sit                                                                                       fo   rorsS                 e   Ile r's          Title




                                  NOTICES INSTRUCTIONS                                                                          AND DE                                                                                        FORNP                 4431                FOR DENIED                               V'sCELILLE TR                                     VNSFERS                  Nit       S1     BE        RETAINED
                                                                                                                                                                                                                              Iftlic           tranl-er              ofa           fir anu        is       denied           cancelled                      b NIUS                  or    iffoi         ank    other           reaon

  Purpose ofthe                         Form                                                                                                                                                                                 the       transfer               is     not       eorillicicd                 aftcr   a        MC's            check                 is   initiated            the       licen ee musc                 retain

 desi         L ned it           that       a     person               liccn cd under                          I   S    t       SC      92    I
                                                                                                                                                   ma        detennine            il-he                 die                  lie       kf      F    Form                44          in     hi     her records                     for at             cast          5
                                                                                                                                                                                                                                                                                                                                                                           cars         Form           44-73            ith    repect
 ruaN           fimfull           sell           or defiNera                     firearru to              the                           identified            in    SectionA                    and                          to            hich         salc                 c1cliter
                                                                                                                        person                                                                                                                      a                                            or    tran zicr            did        not       take             place       Aiall         be                             rctaincd
                                                                                                                                                                                                                                                                                                                                                                                                     cpanitcl
 to alert             the    transferee                     huerot'certain                          restrictions                      on     lie
                                                                                                                                                    receipt
                                                                                                                                                                     and    possession                                       in    alphabetical                         On         nunic         of                                    Or chronolouical                             bl      do         of1 alo'cive
 ol'fireartr                     The         transferor                         eller ol-a          firearm must                        ilcterroine           the     la fulnc                          of                                                         order

the          traji       action        and Funnuair                                            records                 ofthe           ran saction
                                                                                ttropci                                                                            Consequernk                           the

tiallsferor                  Iler           must            be        flumliar           N    ith   file
                                                                                                                   pro          isions       of    IS    L SC 9              1-93'1             and                          Ifthe             tran fcror                    cller         or    the       transferee              bu           cr     dico er                  that        an       Tf Form               4473      i
tile         remljation                 in       17    TR              llart          47 s and             49                   In   determining              the     fa    fithiess                    or                   incomplete                   or improperk                            completed                 after the                      firearm has been transherred                                       and    the

the          sale        or dehN        cr         ofa           rifle       or shotgun                   to a          reodcnt             ot-anOther             State        the                                          tramferorselleror                                     the     transferee             bLl er

tramstcror                  sciler          is
                                                  prc iurned                    to   knox           the            ipplical                  ta                                 bli hed                                      crvor photocop                                         tile      inacL urate          1Lion               and       make                  aw    riccessar                additiOul or
ordinances                   in   both            the traris-reror                            scflcr                State            and           tramEcree's              bLI CF                                                 i ions                                phowcop                                                                                                onl make
                                                                                                                                           the                                                                               rel                    to        tire                                     The       transtcror                      chershould                                                 chan2es            it

State                Sce         lTFPnhi twfion                              5300                 icvc              Lait        i    andPuhffih d                  OizlmIIRVY                       I                        Scctions               B and               D          file       tfanSifereC          IILV Cr             should                Onk            make        ChariLcs            to    Section           Aund
                                                                                                                                                                                                                             C     Whoe                 er      made               the     cliartcc             should            initial             and date               the     chan aes                The       corrected

Generall ATF Form                                       44                 mut           be    oniplet                      d   at   the    lic 211 Cd        bLIS                             11                            photocop                   should                 beattached                   to   the original                         F01-111          4473        and       retained            as            of    the
                                                                                                                                                                                                                                                                                                                                                                                                                       part

NN       lien    a    firearni          i        transferred                    oN   r-thc-countcr                                  Federal        Imt       18    USC                                                       transferor                       seller permanent                               records

allmis               a   licensed            onportcr                                                                                        MI     a    firearm toa              norill


censeeMiodoes                                notappearin                             pci-sollattlic                     licensee              buhiesprcrukes                               onk                               Exportation                        of           Firearms                  1   he    Lit             or    Commerce                            Departments                ma require a
ifthe            11-fir'ScrCe           hUWf                Meets               main              requirements                         These        rcquirenlent                  are           set                          firearrus                                        to    obtain                 license                                                                                   Aw ocison   ho
                                                                                                                                                                                                                                                   Nporter                                        a                         prior          to    expert                    NNarning                                                      ex
forth in              section           922fc           f    7         CFR           478 96 b                       andATIF                Procedure              1013-1                                                     ports         a     firearm N                   ithoLn                         authori ation                        ruav             be       fined     not        more        than           1000000
                                                                                                                                                                                                                                                                                            proper
                                                                                                                                                                                                                             and or imprisoned                                     for    uot    more           than        20         cars                See         22    L SC               1778 c
After           the       transferor               sellet             has completed                            lie      firearms transaction                          he she
                                                                                                           t
                                                                                                                                                                                          ruldst

rnake           the
                          completed                    onainal                  ATF Form                  44-3              tithi      h     iJR   hides       the        Vohces               Gen                                                                                                                           Section                  A
eral histructiont                            and           DejqnitiMt                         and    an                itlppOrtiflL           dOCLiments                         orhis her
                                                                                                                                                                          part

permanent                   records                   Stich           Fornis 4473                   must he                     retained          for at      least       20 years              and                          The       transferee                    bU CF           trust        PCI'SOnalb COulplete                                      Section             A   orthis form and                        cerfir
after that
                          period        ma             be        submitted                   to   ATE               Filing            ma      be chronological                        r
                                                                                                                                                                                          it        daw                                        that the            answers                 are    true correct                     and complete                                 HoweN            er    if   the       transferee

of'dispositiow                      alphabetical                           bi wime                                                         or numerical hi                      traimzc                                      btlVer                unable                                                                              ans
                                                                                                    ofPurchaserl                                                                                                                                                                           and        or                                                          other l7an                          r gawur ma                      be
                                                                                                                                                                                                                                            is                          to     read                             rite        the                       ers                                   the

tioll         verial       mallber                    as    on         L   as     all    ofthe                                             seller's
                                                                                                                                                         completed               Forms                                       completed                  by another                                                                     the
                                                                                                                                                                                                                                                                                          person excluding                                       transtaror                  seller             Tviopersotis                  orhcr
4473                                                                  marmer
                are      filed    in    the           sairre                                                                                                                                                                 fh    n       the     flyn   i   Vio-or               wller         m     ust      thens        i
                                                                                                                                                                                                                                                                                                                                 Lni       as    vi    i
                                                                                                                                                                                                                                                                                                                                                           tile    sses      to the trans              t    cree       b   u   er's


                                                                                                                                                                                                                             answers               and SjOlatUre                           certirication               in    question                      14


                                                                                                                                                                                                                                                                                                                                                                                     44-3            5300
Page            3    of 6
                                                                                                                                                                                                                                                                                                                                                                  Re       sd




                                                                                                                                                                                                                                                                                                                                                                                                                       US00000017
Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 4 of 8 PageID #: 364




                                                                               73PEUP
                                                           90   N Queen
                                                    MARTINSBURG        WV    25401
                                                           304   263-11511
                                                  Wanted   gold diamonds       gur s   and

                                                           anything of value




                                                                                             US00000018
                                         Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 5 of 8 PageID #:OMB
                                                                                                                    365
                                                                                                                      NU                                                                                                                                                                                                                                                                                                                                                                          1   140-0o2o

            US             Department                          ot'Justice

            Bureau               of'Alcohol                        Tobacco                                 Firearms                   and Ev losi
                                                                                                                                                                                                                                                                         Firearms Transaction                                                                                                                                   Record


        NNARNING                                You           maynotreceivea                                                firearm                   if      prohibited                        by       Federal                     orState law                                     Theinforniation                                                               on          provide                          will he                   used      to                      Transferor'sSelter's


        detei-iyiineNihettici                                      NOLI ii-epi-ohibitedfi-onii-eceiNingafli-ea                                                                                               in            Certain iiolations                                             of the                              Gun ControlAct                                             IS             U SC921                                                                  Transaction          Serial

        et    seq            are          punishable                            bN                up   to        10    years           imprisonment                                        andlor                tip
                                                                                                                                                                                                                            to       a    S250 000                       fine                                                                                                                                                                                                         Number


        Read               the       Notices                 Instructions                                    and       Definitions on                                this             form               Prepare                     in        original                      cinh                 at the                              ficensed                     premises                         ficensedprendses
        includes                 business                tcinporari1v                                  conductedfroin                                 a qualifyhig-lin                                    show                  or event                    im the                   same                 State ih                                   vhieh           the licensedprend                                                   ses   is



        located                  unless the transaction                                                    quafifies                  tinder 18                    USC 922 c                                     All            entries                 must             be           hint N                                  ritten                 in    ink                PLEASE PRENT
                                                                                                                                              Section                     A               Must Be Completed Personally ByTransferee Buyer

        I         Transferee's                          BM          CF's                    Full Narrle                    iffh Ifd                   RtI117C            COIIIIiI7 Y                 CIII        Witi d OHIV                            I-CCOI-Cl                    10                           Cift j                   the        i litiaf                 IfIlo                InicIdIc                         i

            Last Naii ie                  I         h     din                                                         Ji     Si        11     Hi                          1
                                                                                                                                                                                  First          Name                                                                                                                                                                              Aliddle Na


                                          ffm                                                                                                                                                                               Akr                                                                                                                                                                             Ca
                                                                                                                                                                                                                                                                                                                                                                                   L
                   Curmit                     State          of Residence                                        and Address                           US                Postal                  abbreviations                                      ire             acceptable                                                    Cannot                       be         a    post                 office                      box
            NUMbCr               arid          Street              Vlkh-e                                                                                                     1
                                                                                                                                                                                  it                                                                                                                                                                                 C    OUIM                                                                                                               I    P    Co dc



                                                                                                                                                                                      MAL
                   Place                 of   Birth


            US         Cit and                  State



                                                                                                                                                                                                                                                                                         00                                           i




                                                                                                                                                                     IvIvI71 miidcntificaooll                                                                            9            Unique                                      PerSO11a


                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                         lnlrucfioll                                                  fi r           Olwyli


                                                                                                                                                                                                to   ethnicitI                           select                 one          or          more                             race                  in     10h                                                                                     h    iiiiist           he         ansivereel


                           hspani               or        Latii                                                                                                                            rAlaska Native                                                            Blickoi zt'ric                                                       iii        iiieric              in
                                                                                                                                                                                                                                                   71
                       I




                                                                                                                                                                                                                                                                                                                                                                                                                                                    LV
                                                                                                                                                                                                                                                   7_1                   Nati             c           I       Lmaiiaii                                or       Other               Picific                          I    Jander


    11            Ansi           er the            following                                 questions                 b          checking                         or     marking
                                                                                                                                                                                                 l       yes                oi           no                 in tile                  boxes                            to the                    ri   Lht           of     the          qUCS6011S                                                                                                 Yes       V
a                 Are        OlAtheilCttlal                                 transl-cree                           hU Cr               OF   tile            fire-arms listedon                                              thisform                                 Warning                                           You                  are         Dot           the           actual                           transferee buyerifyou

                  are        acquiriiwthc                                   firearnt s on                                   behall'of                         anotherperson                                                IfNou               are not                           the          actual                                  transfereelbuNer                                                  the                licensee             cannot                      transfer             FV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LA
                  the       firearms                          to            on                                                    fyou                                                                                                                                                                                                                                                                                                                                                11 a
                                                                                                                  I
                                                                    i                             Fxivptioa                                            arepickinIq                              uly      t    repairedfirearni                                                   s lor                                                                                    1 011          IV                 11of                requivedlo                ansiver

                  dh         117 11           prfjcc                it              qn liOn                                       Sec         lj Irllctioii                                fio       Qlicstioll                      11 a

    b             Ate        OU               under           indictment                                   or inCormation                              in         an      court                 lor a            felonv                       oi   am               other                crime                                fOr                    hiCh          tile        illd_Ie               could                       illmriSoll           oil             for



                                                              y ear
                  more            than                                                      fStv                 slrucliolfs                fir                                                      h
                                                title                                                      117                                                Ooe tion                     lj




    C             Ha         e       N   ou     c   cr hcclt                            com            ictcd          in     am            court                  ol'a    felonN                     or      am             other              crime                 for                  hich                        the                 Judge could                              haN      c        inipi                  is       med       OU        161          nit        rc

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 El
                  than           olle           ear          eN 11                  i   f         ou       recck           ed     a    shorter                     SCML11CC                     illClUdin prothation                                                     6c                                                           tionsfor                      Qlwsiiol                            11
tL                 re            cm             filuiti             e       from                     justice               Scc                                                     fi r         Mesooll                         I   1 tl


C                 A IV           OU        an      tat    Lm        fit         I       user o 1 or                    add        i   cted        to              marij Uarla                    or an                          prcssartl stimulant                                                               riarcotic                           druL               or        any          other                      controlled                 substance

                  Warning                       The                use              or possession                                 of   marijuana remains                                                     unlaNkful                         under Federal law                                                                          re-ardless                           ofvk         hether                              it       has   been           le alized or

               decriminalized                                      for          medicinal                             or recreational                                    purposes                         in the                    state          NN       here                 N
                                                                                                                                                                                                                                                                                     on           reside

    r             Ha         e           0U         c    r    be    c   i   i           a   d-i   ud   i
                                                                                                           C a tC     d a         a    rn e   t   i   t   a   I   I e fec         t   I
                                                                                                                                                                                           c    0R           h   it         e        o   Li    e        e   r       be   e   i   i   c   o   it   i       i   i   i   i
                                                                                                                                                                                                                                                                                                                          t   t   e   d     t   o a       it   i   cn     ta   I   i
                                                                                                                                                                                                                                                                                                                                                                                       ns   t
                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                    L   U   t   i
                                                                                                                                                                                                                                                                                                                                                                                                                    0     11             SCC h      7s P I    I       til    I   1A




                  for       O lwslion                   11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ILI



L                 Fla e                  OU hcen               discharued                                  F-om            tile       A Foled                     Forces                  under          d   is       It   o n o ra b               le          conditiom


It                Are            OU        subject                 to a                 COLM               order rcAraitlim_l                                      OU     from harassinL                                            stalLitia                       or threatenin 4                                                        our child                      or an          intimate partner                                           or Child                     of

                  Such           PartriCr                    ISCA h7 11                           W6                         J 01A          NfifM                  11     1
    i             Ha         c    s      OU    c    er        been                      con            icted          in     afl           Court of a                     miscictricanor                                    cri tile           o   C    dorriestic                                iolence                                            6ee           III    rw             iol                            fi-jr    Onestion                11       1    1




I           2a         Couritr                  ol'Citi7enshir                                             Clwck              List          more                  thall           onc           ift 1y licub1c                                 A    Itionals                          ofthe                               t       Ili                 StdtcS              rM                                                    S-T        I




                  M1         11itcd                States               ofAn                               ica    tU SA                                    LF7 Othel                        COUMB                          COU11tries                       Spcetlj


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Yes      No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7U
            1b                   f       live      sou         ecr renounced                                           out United                                 States                  citizenship                                                                                                                                                                                                                                                                                          D
    12 c                         Are VOU                     all    alien                     illegalh                 or       unlawfully                           in           the       United                States

l1d 1                            Are vou                  an        alien                     Mio           has       been             admitted                     to        the          United                States                  U11der                 a    rionimmiLrant                                                         isa Sec                            Instructiolls1lbr                                           Oitestion                12-d

1       2A 2                     II CS                       do             OU               flall           ithin         art         of the                     exceptions                     stated                    in   the           instructious                                                                                                                                                                                                                             VA

13            1
                  Cyou            Lire        an    alien               record                       VOUr         U SIssued                               Alien           or          Admission                            flUmber                                       USCJS                                            or          194
Pre           ious          Editions Are Obsolete                                                                                                                                         TransfereeBuyer Continue                                                                           to               Next Page                                                                                                                              AT   F       Form           447

Pa e               I       ot'6                                                                                                                                               S'11APLE                       IF            PAGES BECONIE SEPARATED                                                                                                                                                                                                  Re ised                 k ACF WO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             USOOOOOO19
              Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 6 of 8 PageID #: 366
                                   ans-wers             in   Section         Aare true correct and complete                                                                       I    haNe            read    and understand                 the          Notices            Instructions                         and          Definitions               on     ATFForn
I     certifythat            my
4473          1   understand              that         answering yes                            to question                        I       La    if     I   am     not        the          actual        transferee buyer              is     a       crime punishable                       as a felony                         underFederal                          ltri        and

may          also iolate          State a nalor local                      law          I   understand                             that          a    person             who           ansiNers              WS      to    any   of the questions                         I   Lb      through                  I   Li a         nd or 12 b through 12c

is
      prohibited             from purchasing                       or receiving                     a    firearm                       I   understand                     that         a    person             ho   ansvvers         yes              to    question            12A I            is   prohibited                          from       receiving                  or


possessing a             firearm                 unless the          person        answers                         Yes                 to question                 12 d2               and         provides          the   documentation                         required in              18 c             1       also         understand                     that     making

         false      oral or            ritten                               or exhibiting                                         false          or         misrepresented                         identification           vkith    respect                to   this     transaction                  is          a       crime punishable                            as   a
any                               vi                   statement                                                       any

felony        under          Federal             ail     and       may      also        Niolate State                             and or               local       law            I   further            understand           that     the repefirke put-chase                                   of firearms for the                                 purpose                  of


resale for livelihood                      and         profit      NNithout        a        Fe0ejA1 firearms license                                               is     a   N   iolation               of    Federal lai             fSee Instructionsfor                                Question                          14
14                                                                                                                                                                                                                                                                                                                 Certification                     Date
                                                        Signature




                                                                                                                       Section                   B          Must Be Completed ByTransferor Seller

16       Type of firearm s                        to    be transferred                                             1
                                                                                                                                   k       a      that                                                   17     Iftransferisataoital                                     L     arin    sho            or           c       et




         Fr       Flandatin                                                                 Other                  Firearm                  Irawc              rccchvi                     cL            Narric      of   Function
         L                                                                                  Sec           histrvciion                            1hr        Oncsiioa                   6
                                                                                                                                                                                                         C



     MaJdentification                                   VirzimaDriver                                                       I'l        IL         or olhcr                                                                                                                            See 17s1v1w1w1                                      or 01w liwz

     Issuinu      AUthority            and Type               of    Identification                                                 Number on                       Identification                                                                                                     n    Date of                     I   den   o   fi   cation         fil    am
                                                                                                                                                                                                                                                                                                                                                Yeal




 IS b         Stipp                              m eninierit             Issued         Documentation                                       oil'idellf             fication            docamcni                bw         w    show      cur ew reidcacc adtlrc                                                        SLV

              Ovestil



Me           Exception            to    the Nollinlilligrant                   Mica                  prohibition                               IftIlc         transFerce                   bu      er    ans crcd          VES          to        I   1d 2          the       transteror                                          st      record          the     tvpe          0


             dOCLUllentatiOll SIION ith                           tile    eXCCpfi0ll                    to    the          proh                ition        and         attach         a
                                                                                                                                                                                               cop        to   thisAIT Form             4473                   6u        fntviiction




                  Questions              19 20              or 21        Must Be Completed Prioi-To The Transfer                                                                                         Of The Firearin s                    tv               ln irii


7Q a         Date     tile    tratis     force's         bu        er's    idell   ti       f   i   n L      ill   forill         ah       on     in        Sect   i
                                                                                                                                                                       oil    A       Nva               F1_9 b The          MCS        or State                transaction              number                     if      1 wovidcch                M IS

             transmitted           to    N ICS           or the          appropriate                    State              agenc



               Morith                                                         Year


                  0                                                                J-0                                                                                                                              oo
11      C The       response             illit                                     ided             b        NICS                 or the             appropriate                      State               19 d The follo               ing    response s N
                                                                                                                                                                                                                                                                                                                                                               ICS          or the


             a enc            as                                                                                                                                                                                    appropriate         State              at erlc

                                                                                                                                                                                                                                                                                                                                                                       Inled
                                                                                                                                                                                                                    Proceed
                                                                  Dela ec

                                                                                                                                                                                                                    Denied


                                                                                                                                                                                                                    7ancelled

                                                                                                                                                                                                                    No rcspon c                       aS    pro      ided          ithin         3                                CtLV     S


     Qe                                                 hIc          After     the          firearin                   ki                   i-ist       erred          tile   follm              ing                             recei        cd           fi-orn    NIC'S         or     tile
                                                                                                                                                                                                                                                                                                     jppropriate                          State      agenc               on
 I
                                                                                                                                                                                                         respon eNas

                                                                                                                                                                                                       Denied                                 Cincelled
                                                                  tdwe                                                                 proceed


                                                                                                                                                                                                                              Name of FFL Employee                                                                              NICS check
     19 17    The     name and Brad                                                                                        of the           N ICS examiner                                 Optimiah                                                                                     Completing                                                               01fim



                                         11 1177e

                                                                                                                                                                                                                                     NTA appro al                                                                                               M10                    I-CCCi
                      No NICS check                      as         required            becauSe                        I   baL'Tollrid                        check                   as   completed              dUriVIL-1   the                                             process       oil       the              indi       idUal                          ill




                      the    NFA firearmts                         as reflected                 oil       the          appro ed NFA                            application                             c5c 2                                0iiestion               20
                                                                                                                                                              buyer                                                       from                             N                     transfer                                  take      place           k hich
21                    No NICS                check was               reqUired               beC Rise                   the        trarisferee                                 has          a       alid      permit              the    State                  here      tile                         is       to                                                      qlUlifie


                      as an exeniption                       to   NICS         Sce                                                         fbi    Qtw liol                    21
                             and                                                                                                                                                                                              Date                                                      permit                 Number
     IssuiriL State                    Permit           T pe                                                               C   Of ISSUance                     il 1171                                    Expiration




                                                                                                    Section                    C           Must Be Completed Personally ByTransferee Buyer

If     the    transfer       of    the      firLarrins             takes      place                 on       a different                    da              froin the             date that              the   transferee        buyer        signed                Section           A    the        transferee                          bmer       111H t C0111piCte


Section           C immediately                    prior      to    the    transfer                 of the                 firearmis                        Sce         11wrlictions                    Or     olicslioR       22    C117LI   21
                                                                              estions                   in Section                         A     of this           form               are      still     true correct            and        complete

             TrMsfcree's Buvers                         S                                                                                                                                                                                                                                                          Recertification                        Dcne



                                                                                                                                                                                                                                                                                                                            7Q
                                                                                                                                            Transferor Seller Continue                                              to   Next Page

                                                                                                                                  STAPLE                     IF        PAGES BECOME                                  SEP RATED

                                                                                                                                                                                                                                                                                                       T           F       Form      44     1
                                                                                                                                                                                                                                                                                                                                                     00

Pau e        2 of 6                                                                                                                                                                                                                                                                                    Re              1ed      oc ok r         10   I




                                                                                                                                                                                                                                                                                                                                                US00000020
                      V-P 14                     I
                            Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 7 of 8 PageID #: 367
                                                                 Section              D         tlust              Be Completed By Transferor Seller Even                                                                              If     The Firearms                                   is   Not Transferred

                                                 24                                                                                     215                                                                                     26                                                                                                     27                                                         28

     Manufacturer                      and    Importer                    Jfrtjn          ffthe                                    Nfodel                                                                       Setial           Number                                                                     Type         See           Instructions                                      Caliber or
                                                                                                                                                                                                                                                                                                       i




     majiqli7cturer                    wid       intporter                are      dflerent                        f        Desi natcd                                                                                                                                                                          J61          Qjjestjoij              17 j                                    Gawae

                  the       FFL         n7ast      inchide                 both

     1
                 G          C3   CA


    3

    4

     REMINDER                            By      the      Close              of    Business Complete                                           ATF Form 33104                                   For Multiple Purchases                                                   of    Handguns Within                                     5    Consecutive                                 Business              DaN           s



29         Total       Nurnber               of   Firearms                   Transferred                    Wlettsc                     handwrite                  hYprintiiil                 e           zero                  30           Check                 if    ari       part      of this           transaction                   is     a     pmN         n        redemption

           one         mo          t    ree       el             o      not       rise    nitinera                     i


                                                                                                                                                                                                                                                                Line          Numbers                       From Question                           24      Abme

3    1     For        Use    b          Licensee               fSec        Instructions                     ffir    Qitcstion                       31                                                                           32           Check                 if    this      transaction                   is    to   facilitate               a    private                    party            ansfer


                                                                                                                                                                                                                                                 F-7 6ee 117s1 1cth 11 1br Question                                                           32

 33        Trade'corporate                        nim e and                  address            of transferor seller                                      and      Federal               Firearm License                         Nurnber                     f1hist            C017til


           ol'FrL Xinaher                         X VX-XVVV                                11and               ynj Inav                             he ziscd




                                                 j 6                         LL-W


                       ry              A4                                                             W                     OC-1                     9 Sbq                                                                                    0                 03         01                     B                      D 7 Co 6
                                                                                               he Person Transferring                                                       The Firearms Alust Complete                                                              Questions 34-37

                                             For Denied Cancelled                                           Transactions                                  the      Person                Who          Completed                       Section                      B Must Complete Questions 34-36

I    certif that              1         1   have read and understand                                        the     Notices                    Instructions                      and         Definitions             on       this    ATF Form 4473                                 2      the information recorded                                        in     Sections                   B and D               is




 true correct and complete                                       and         3     this    entire            transaction                       record             has       been        completed at                     my licensed                    business premises                             licenstd premises                                    includes business


 temporarily conducted                               from           a     qualif jng            gun show                    or eN ent                in     the    same           State        in     w hich         the       licensed               premises                is   located             unless          this       transaction                   has            met       the


 requirements                 of 18   USC 922 c Unless                                          this        transaction                       has been             denied or cancelled                               I   further cerfiA                         on       the basis           of            1      the        transferee's                  buyer's responses                               in



Section          A and           Section C applicable 2   if
                                                                                                     my        verification                        of the identification                        recorded                 in    question                18       and my               re-verification                     at the         time oftransfer                               ifSeclion               C

 was completed                         and    3      State or              local      law applicable                         to the                firLarms business                             it   is
                                                                                                                                                                                                           my        belief          that     it      is   not unlawful                    for        me     to      sell    deliver transport or otherwise


dispose of the                firearm s                listed           on   this        form     to the person identified                                             in   Section            A
                                                                                                                                                                                                i Aur
                                                                                                                                                                                                                                                                                                                                                                   2P
34         TransCeror's Seller's                                1anri Please print 135                                                       TransfierT's                       Seller's                                                                              Transl eror's SelIer's                                 Title                              37 Date                       Transferred




01                  f
                 11C 4m                 Z                                                                                                                                                                                                                                                                                                                                                              7
                            NOTICES INSTRUCTIONS                                                  AND DEFINITIONS                                                                                          FORMS                4473          FOR DENIED CANCELLED                                                       TRA NSFERS IL7ST BE RIFTAIN ED
                                                                                                                                                                                                           Ifthe          transfer            ofa          firearin           is   denied         cancelled               b NICS                or       iffor         an             other         reason

Purpose ofthe                    Form             The intermadon                          and    certification                          on    this       fornlare                                          be        transfer          is     not completed                         alfter   a    N    WS       check             is   initiated           tile     licensee                  Must reMin

desianed          st    that       a    person        licensed             under          181        SC            923         tua            detcruine                iflie      she                      the ATF              f-orro        4473              in his        her records              for at least                5
                                                                                                                                                                                                                                                                                                                                       ear            Forms            44-3 N                 ith    respect

MaV        lim   fall       sell       it    deliicr        a    firearin to             the
                                                                                                person             identified                  it    Section            A       and                        to   NN       hich    a    sale deli erl                       or       transfer       did        not       take place            shAl be separatelY                                   rctained


to alert        the    trEiiist'erec'btiver                t'certziiii             restrictions                on    the           receipt               and     pos cs ion                                in   alphabetical                     bi name                  of iransftrcei                    or chronological                       bt      date            o




of firearms             The            transferor'seller                  oCa firearm must                         determine                       the    la k    fulness         of                                                        order
                                                                                                                                                                                                           certitication

the      transaction          and maintain proper records                                       of    the      traw action                          ConseqUentl                       tile




transferor            seller     Must be           familiar                  ith    the    pri N      isions         of            18    LSC               9_2    1-93      1   and                        Ifthe          transferor                  seller or the                transferee              bmer          discm          ers that           an      TF                Form         4473        is




the      rc2LIlations         in       27    CFR       Parts            478 and 4-79                 tit     ticterininir12                    the        Imr fulricss            of                       incomplete                 or irnpropcrk                         cornpIctcd                after       Lire    firearin          has been transferred                                    and       the


tile     sale    or    dcli      er ora           rifle        oi    shoh-Hin to a              resident            ofanothcr                        State         tic                                     transferor seller                          or    the     transtcree               buyer          x   ishes        to    correct          the     ornission s                        or


transferorseller                 is     Presumed               to    knoi          the    applicable                State               iai    s    and pubhshed                                           erR rfs photocop                                  the         ulaCCL11-3te         l'orm         and        maLe            any nccesalA                    additions                  or


ordinances             in   both        the      irarisferor's               seller's      State           and      tile           transferee                    bu er's                                   rc    isions to             tile        phorocop                        The    trarisferor              seller         should        onk             make                changes          to


State           Sec_1Tf A131ication                            5300               State    Lztir s          aud AiNished                             ordillcmce3 i                                         Sections              B and             I        Tile transferee                  bu        er    ShOUld          orlb        make            cliamcs                    to   Section          A    and

                                                                                                                                                                                                           C Whoe                    er     made            tire     chanaes              should           initial       and date            the     CIRIMZC                         I-lie    corrected

GenerallN              ATF Form               4413        must be completed                           Lit    the     licensed                  business                premises                            photocopy                  should               be      attached          to the       original              Form           4473       and       retained                     a   part      ofthe

when        a    firearm      is       transferred              ocr-thC-C0UutCr                            Federal             km             18     US C 92c                                              transferor's                                      permanent                records

allms           a licensed             importer           ina    nil      faCtUrCt        or dealer                to Sell a              firearm               to a    lionli


censee          N ho does not appear                        in
                                                                    person         Lit   the    licensee's                  business                 promises               unk                            Exportation                      of        Firearms                     The    State        or       Commerce                 Departments                           mav        require         a


if   the   transferee            bu         er ineets          certain          requirements                       These                requirements                   Lire     set                        firearms exporter                            to      obtain         a    license
                                                                                                                                                                                                                                                                                                  prior         to     e port            Warning                    Afl               Person              ho       LX
forth      in    section      912 0              2     CFR478 96 b                          and        ATF          procedure                       2013-2                                                 ports          a    firearin          NN   allOUt
                                                                                                                                                                                                                                                                      proper          authorizatiun                    may        be     fined       not        roore               than      S   1 000 000

                                                                                                                                                                                                           and or imprisoned                               for not          more          than 20 vears                      See       22    1S C               217SJC

After      the    transferor                seller    has corupleted the                        firearms transaction                                      lie    she must

make        the   completed                  originalliTY                  Form          4473        fichich               hichides                the     Nofices              Gen                                                                                                                    Section           A
eral histnictions                      andDefinitions                        and any                                        documents                       part       of his her
                                                                                               supporting

                       records              Such      Forms               4473      must be            retained              Ili
                                                                                                                                    w    it    least        20         cars and                            The           transferee           huN          er    Must         personall                complete              Section            A    orthis            form              anti     eertiP
permanent

after that        period         ma          be submitted                    toATF             Filing          rna          he chronological                            I        dette
                                                                                                                                                                                                           sjo            that       the      ansN           crs     are      true        correct and complete                                Hoe          eN     en           if   the      transferee



ri disposition                alphabetical                 ibr       name          oiplll-CIWSell                   or numerical                          fbi      wansac                                  buyer          is    unable             to      read       andy     or    vi   ritc    the        answers              other than                the        snwarc ma                               lie




tion serial           numher                as   lonu      as       all    of   the      transteror's               seller's                  completed                Forms                               completed                 by another                    person e Chlding                          the       transferor            seller             T      o            persons         twher

4473       are    filed     in the          sinne      manner                                                                                                                                              than          the                                sellcr must then                          sign      as     i itnesses            to     tile    transferee buyer's
                                                                                                                                                                                                                                Ircinsferor


                                                                                                                                                                                                           ansNN         ers    and signature                       certification                in    question              14


                                                                                                                                                                                                                                                                                                                                  A TF      Forra     4473         153011 9
Pa-e       3 of 6
                                                                                                                                                                                                                                                                                                                                  Re     ised      October             20 16




                                                                                                                                                                                                                                                                                                                                                                                             US00000021
Case 3:19-cv-00208-GMG Document 10-6 Filed 06/04/20 Page 8 of 8 PageID #: 368




                                                           Thank   You
                                    063289




                                                                            US00000022
